THE STATE OF SOUTH CAROLINA 

                  In The Supreme Court 


   AJG Holdings, LLC, Stalvey Holdings, LLC, David
   Croyle, Linda Croyle, Jean C. Abbott, Lynda T.
   Courtney, Sumter L. Langston, Diane Langston, Carl B.
   Singleton, Jr., Virginia M. Owens and Stoney Harrelson,
   Respondents,

   v.

   Levon Dunn, Pamela S. Dunn and Robin H. Sasser and
   Charles E. Sasser, as Personal Representatives for the
   Estate of Helen Sasser, Petitioners.

   Appellate Case No. 2011-188346



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                Appeal from Georgetown County 

        The Honorable John M. Milling, Circuit Court Judge 



                       Opinion No. 27455 

          Heard October 8, 2014 – Filed October 22, 2014 



                          AFFIRMED


   Stephen P. Groves, Sr., of Charleston, for Petitioners.

   Jack M. Scoville, Jr., of Georgetown, for Respondents.
PER CURIAM: We granted certiorari to review the court of appeals' decision in
AJG Holdings, LLC v. Dunn, 392 S.C. 160, 708 S.E.2d 218 (Ct. App. 2011). We
affirm pursuant to Rule 220(b)(1), SCACR, and the following authorities: Queen's
Grant II Horizontal Prop. Regime v. Greenwood Dev. Corp., 368 S.C. 342, 350,
628 S.E.2d 902, 907 (Ct. App. 2006) ("[A] developer may reserve to himself, in his
sole discretion, the right to amend restrictive covenants . . . provided five
conditions are met: (1) the right to amend the covenants or impose new covenants
must be unambiguously set forth in the original declaration of covenants; (2) the
developer, at the time of the amended or new covenants, must possess a sufficient
property interest in the development; (3) the developer must strictly comply with
the amendment procedure as set forth in the declaration of covenants; (4) the
developer must provide notice of amended or new covenants in strict accordance
with the declaration of covenants and as otherwise may be provided by law; and
(5) the amended or new covenants must not be unreasonable, indefinite, or
contravene public policy." (emphasis added)); see McLeod v. Baptiste, 315 S.C.
246, 247, 433 S.E.2d 834, 835 (1993) ("[A] grantor lacks standing to enforce a
covenant against a remote grantee when the grantor no longer owns real property
which would benefit from the enforcement of that restrictive covenant." (emphasis
added) (citation omitted)); see also Armstrong v. Roberts, 254 Ga. 15, 16, 325
S.E.2d 769, 770 (1985) ("So long as the developer owns an interest in the
subdivision being developed his own economic interest will tend to cause him to
exercise a right to waive restrictions in a manner which takes into account harm
done to other lots in the subdivision. There is some economic restraint against
arbitrary waiver. After the developer has divested himself of all interest in the
subdivision this economic restraint is lacking. . . . . A developer of a subdivision
who reserved the authority to waive restrictions in covenants running with the land
no longer possesses that authority after divesting himself of his interest in the
subdivision." (emphasis added)); Richmond v. Pennscott Builders, Inc., 251
N.Y.S.2d 845, 849 (Sup. Ct. 1964) ("A right reserved to release restrictions cannot
be exercised after the reserver has conveyed all of his land and thus, used to ruin
all of the property of others who have bought and improved their land on the faith
of the restrictions. Accordingly, the provision in the deed restrictions here
involved, reserving to [the developer] the right to waive such restrictions by
written consent, could be exercised by it only so long as it retained part of the tract
in its possession." (emphasis added) (internal quotations and citations omitted)).

AFFIRMED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.